DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/22 has been entered.
Claims 1-10, 14, 22-23, 28-29 have been cancelled.  Claims 17-19 have been withdrawn.  Claims 11, 15-16, 24-26 have been amended.  Claims 11-13, 15-21, 24-27 are pending.  Claims 11-13, 15-16, 20-21, 24-27 are examined herein.
Applicant’s amendments have rendered the obviousness rejections of the last Office Action that are not repeated here as moot, therefore hereby withdrawn.
Applicant’s arguments with regard to obviousness rejection over Yuji in view of Braveman have been fully considered but found not persuasive.  The rejection is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13, 15-16, 20-21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yuji (JP 2007161834, machine translation, of record) in view of Braverman et al. (“Functions of plasmalogen lipids in health and disease,” Biochimica et Biophysica Acta, 1822, 2012, 1422-1452, of record).
The instant claims are directed to a composition comprising 20 mass% or less of an ether type glycerophospholipid and 80 mass% or more of ɣ-cyclodextrin.  
Yuji teaches a high fluidity powder composition comprising 10-80 mass% of a starchy hydrolyzate containing 20-90 mass% of a diglyceride-3-phosphoric acid derived from fisheries and shellfishes and 1-50 mass% of ɣ-cyclodextrin (claim 1).  Examples of fish and shellfish include sharks and scallops (paragraph 0021).  The diglyceride-3-phosphoric acid derived from fisheries and shellfishes is extracted from scallops (claim 3).  The phospholipids extracted and purified from scallops with solvents, such as ethanol (paragraph 0033), contain glycerophospholipids as the main component (paragraph 0023).
However, Yuji fails to specifically disclose an ether type glycerophospholipid (plasmalogen).  
Braverman et al. teach that plasmalogens are a unique class of glycerophospholipids containing a fatty alcohol with a vinyl-ether bond at the sn-1 position, and enriched in polyunsaturated fatty acids at the sn-2 position of the glycerol backbone (abstract).  Plasmalogen deficiency is associated with three disease states – respiratory disorders, Alzheimer’s disease, and inflammatory conditions (page 1448, first full paragraph).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the specific glycerophospholipid, plasmalogens, as taught by Braverman et al., for the glycerophospholipid in the powder composition comprising cyclodextrin, as taught by Yuji.
A person of ordinary skill in the art would have been motivated to use plasmalogens for the glycerophospholipids because Braverman et al. teach that plasmalogens are well-known glycerophospholipids in the pharmaceutical arts.  Since Yuji already teaches the use of glycerophospholipids with cyclodextrin, it would be obvious to the skilled artisan to try another well-known glycerophospholipid, absent a showing of criticality or unexpected results.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating a powder compositon comprising another glycerophospholipid with cyclodextrin by using plasmalogens due to the functional equivalency of both being well-known glycerophospholipids.
The Examiner notes that it is routine in the arts to optimize the ratio of glycerophospholipid and cyclodextrin, absent a showing of criticality or unexpected results.  Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
The Sasuga Declaration 2 under 37 CFR 1.132 filed 10/26/21 is insufficient to overcome the rejection of claims 11-13, 15-16, 20-21, 24-27 based upon Yuji (JP 2007161834, machine translation, of record) in view of Braverman et al. (“Functions of plasmalogen lipids in health and disease,” Biochimica et Biophysica Acta, 1822, 2012, 1422-1452, of record) as set forth in the last Office action because:  there is no showing of unexpected or surprising results.
The declaration compares the two of the closest prior art examples found in Yuji and compares them with the present invention in terms of protective effects in order to rebut a prima facie case of obviousness.  The argument for superior and unexpected properties is made over the YU2 (example 2 of Yuji) having a lower protective effect than OE (instant invention) in Figure 1.  Applicant also submits that there is unexpected and superior results found in Figure 3, where a protective effect is not obtained at accelerated conditions of 60°C for 3 days. 
This is not persuasive because while the results in Figures 1 and 3 show improved protective effects for the claimed invention, it does not rise to the level of unexpected or superior results.  In Figure 1, the OE only had a slightly higher survival ratio (84%) than YU2 at approximately 76%.  Similarly, in Figure 3, the protective effect for OE was approximately the same for YU2.  One of ordinary skill in the art would not have interpreted these results to be superior or unexpected in any manner.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant claimed invention over the prior art.  The claims must be commensurate in the scope with any evidence of unexpected results.  See MPEP 716.02 (d).  With regard to synergism, a prima facie case of synergism has not been established if the data or result is not obvious.  The synergism should be sufficient to overcome the obviousness, but must also be commensurate with the scope of the claims.  Further, if the Applicant provides a DECLARATION UNDER 37 CFR 1.132, it must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case of obviousness.  See MPEP 716.02 (e).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627